Exhibit 10.5

 

LOGO [g414782g03q26.jpg]

   CHANGE IN CONTROL RETENTION PLAN

1. Introduction. This Emulex Corporation Change in Control Retention Plan (this
“Plan”) was approved by the Board of Directors of Emulex Corporation, a Delaware
corporation (“ELX”), on August [    ], 2012, to be effective on January 1, 2013
(the “Effective Date”). This Plan shall be binding on the Company (as defined
below). The purpose of this Plan is to provide severance benefits to certain
employees of the Company in the event their employment is terminated by the
Company involuntarily without Cause or is resigned by them for Good Reason, and
to encourage them to continue as employees of the Company in the event of a
Change in Control. Except as otherwise stated herein, as of the Effective Date,
this Plan supersedes any severance benefit plan, policy or practice previously
maintained by the Company between any Eligible Employee and the Company. This
Plan document also is the Summary Plan Description for this Plan.

2. Eligibility for Benefits.

(a) General Rules. Subject to the requirements set forth in this Section, the
Company will grant severance benefits under this Plan to Eligible Employees.

(i) “Eligible Employees” are all employees of the Company (A) who are designated
to participate in this Plan by the Plan Administrator, (B) whose employment with
the Company is either (i) involuntarily terminated by the Company for a reason
other than Cause or (ii) resigns for Good Reason (each, a “Termination Event”),
in either case during the Change in Control Period and in either case provided
that such Termination Event constitutes a “separation from service” within the
meaning of Section 409A of the Code (“Separation From Service”), (C) who are not
a party to an individual Key Employee Retention Agreement (“KERA”) as of the
date of termination of employment or, if later, the effective date of the Change
in Control, and (D) who otherwise meet all criteria for eligibility set forth
herein.

(ii) In order to be eligible to receive cash benefits under this Plan, an
Eligible Employee must (A) execute a general waiver and release of all
employment-related claims against the Company substantially in the form attached
to this Plan (the “Release”), and deliver the effective Release (with all
periods for revocation therein having expired) to the Company within fifty-nine
(59) days after the Termination Date and (B) comply throughout the Change in
Control Period and at all applicable times thereafter with the covenants set
forth in Section 7 of this Plan.

(iii) Any Termination Event that triggers the payment of benefits under this
Plan must occur during the term of this Plan, as specified in Section 10(b);
provided that, in any event, this Plan shall remain in effect after the
expiration of its term with respect to those Eligible Employees who became
entitled to receive benefits hereunder in order to ensure that such Eligible
Employees receive all of the benefits to which they are entitled under this
Plan.

(b) Ineligible Terminations. For avoidance of doubt, an employee will not
receive benefits under this Plan in any of the following circumstances:

(i) The employee is involuntarily terminated for Cause.

(ii) The employee voluntarily terminates employment with the Company for a
reason other than Good Reason or for no reason. Voluntary terminations include
death, Disability, resignation, retirement, or failure to return from a leave of
absence on the scheduled date.

3. Definitions.

Capitalized terms used in this Plan, unless defined elsewhere in this Plan,
shall have the following meanings:

(a) “Beneficial Owner” or “Beneficially Owned” has the definition given in Rule
13d-3 promulgated under the Exchange Act.

(b) “Board” means the Board of Directors of ELX.

(c) “Cause” means (i) an Eligible Employee’s continued failure to substantially
perform the material duties of his or her office (other than as a result of
total or partial incapacity due to physical or mental illness),
(ii) embezzlement or theft by an Eligible Employee of the Company’s property
that is materially injurious to the financial condition of the Company,
(iii) the commission of any act or acts on an Eligible Employee’s part resulting
in the conviction of such Eligible Employee of a felony under the laws of the
United States or any state, (iv) an Eligible Employee’s willful malfeasance or
willful misconduct in connection with such Eligible Employee’s duties to the
Company or any other act or omission which is materially injurious to the
financial condition or business reputation of ELX or any of its subsidiaries or
Affiliates, or (v) a material breach by an Eligible Employee of any of the
material provisions of (A) this Plan, (B) any non-compete, non-solicitation or
confidentiality provisions to which such Eligible Employee is subject or (C) any
policy of the Company to which such Eligible Employee is subject, including
policies regarding proprietary information. However, no termination shall be
deemed for Cause under clause (i), (iv) or (v) unless the Eligible Employee is
first given written notice by the Company of the specific acts or omissions
which the Company deems constitute grounds for a termination for Cause, is
provided with at least thirty (30) days after such notice to cure the specified
deficiency (to the extent curable), and fails to substantially cure such
deficiency within such time frame in the reasonable determination of the Plan
Administrator.

(d) “Change in Control” means the occurrence of any of the following events:

(i) The sale, exchange, lease or other disposition of all or substantially all
of the assets of the Company to a person or group of related persons (as such
terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the Exchange
Act, a “Person”) that will continue the business of the Company in the future;
or

(ii) A merger, consolidation or similar transaction involving the Company and at
least one other entity in which the voting securities of the Company
Beneficially Owned by the shareholders of the Company immediately prior to such
merger, consolidation or similar transaction do not represent, after conversion
if applicable, more than fifty percent (50%) of the total voting power of the
surviving controlling entity outstanding immediately after such merger,
consolidation or similar transaction; provided that any Person who (A) was a
Beneficial Owner of the voting securities of the Company immediately prior to
such merger, consolidation or similar transaction, and (B) is a Beneficial Owner
of more than 20% of the securities of the Company or the surviving controlling
entity immediately after such merger, consolidation or similar transaction,
shall be excluded from the list of “shareholders of the Company immediately
prior to such merger, consolidation or similar transaction” for purposes of the
preceding calculation; or

 

 

Change in Control Retention Plan

   1



--------------------------------------------------------------------------------

(iii) Any Person is or becomes the Beneficial Owner, directly or indirectly, of
more than fifty percent (50%) of the total voting power of the voting stock of
the Company (including by way of merger, consolidation or otherwise); or

(iv) During any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board (together with any new directors
whose election by such Board or whose nomination for election by the
shareholders of ELX was approved by a vote of a majority of the directors of ELX
then still in office, who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board then in office; or

(v) A dissolution or liquidation of the Company,

provided that, as to each of events (i) to (v), and for avoidance of doubt, no
Change in Control will be deemed to have occurred as a result of any transaction
that takes place solely between or among ELX and its Affiliates, including (a) a
transfer of assets between or among ELX and its Affiliates or a transfer of
assets between or among the Affiliates themselves, (b) a merger of ELX and any
one or more Affiliates or a merger of one or more Affiliates with each other,
(c) the dissolution or liquidation of one of the Affiliates of ELX without the
dissolution or liquidation of all of the Affiliates of ELX, or (d) the transfer
of ownership of one of the Affiliates of ELX to another Affiliate of ELX.

(e) “Change in Control Period” means either (i) a period when ELX is party to an
agreement, the consummation of the transactions contemplated by which would
result in the occurrence of a Change in Control or (ii) within twenty-four
(24) months following a Change in Control.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Company” means Emulex Corporation (a Delaware corporation), its Affiliates,
and any successor as provided in Section 10(c) hereof. “Affiliates” shall have
the meaning set forth in the Delaware General Corporations Law, Section 203(c).

(h) “Disability” means the physical or mental incapacitation such that for a
period of six (6) consecutive months or for an aggregate of nine (9) months in
any twenty-four (24) month consecutive period, an Eligible Employee is unable to
substantially perform his or her duties. Any question as to the existence of
that Eligible Employee’s physical or mental incapacitation as to which the
Eligible Employee or the Eligible Employee’s representative and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to the Eligible Employee and the Company. If the Eligible
Employee and the Company cannot agree as to a qualified independent physician,
each shall appoint such a physician and those two physicians shall select a
third who shall make such determination in writing. The determination of a
“Disability” made in writing to the Company and the Eligible Employee shall be
final and conclusive for all purposes of the benefits under this Plan.

(i) “Emulex Option” means each option to purchase shares of the Company that is
granted to the Eligible Employee prior to a Change in Control and each option to
purchase shares of the stock of the Company’s successor (by purchase of assets,
merger, consolidation, reorganization or otherwise) that is granted to the
Eligible Employee by such successor in connection with or after a Change in
Control, whether in exchange or substitution for an option granted to the
Eligible Employee by the Company prior to the Change in Control or otherwise.

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(k) “Good Reason” means an Eligible Employee’s resignation of his or her
employment with the Company as a result of the occurrence of one or more of the
actions listed below, which such action or actions remain uncured for at least
thirty (30) days following written notice from such Eligible Employee to the
Company describing the occurrence of such action or actions and asserting that
such action or actions constitute grounds for a Good Reason resignation which
notice must be provided by the Eligible Employee no later than ninety (90) days
after the initial existence of such condition, provided that such resignation
occurs no later than sixty (60) days after the expiration of the cure period.
The listed actions are the following, if they occur without the Eligible
Employee’s express written consent: (i) any material diminution in the level of
such Eligible Employee’s authority, responsibilities or duties; (ii) a reduction
of ten percent (10%) or more in the level of the base salary, target bonus, or
employee benefits to be provided to such Eligible Employee; (iii) the relocation
of such Eligible Employee to a principal place of employment that increases such
Eligible Employee’s one-way commute by more than thirty-five (35) miles from
such Eligible Employee’s current principal place of employment; or (iv) the
failure of any successor to the business of the Company or to substantially all
of the assets and/or business of the Company to assume the Company’s obligations
under this Plan as required by Section 10(c).

(l) “IRS” means the Internal Revenue Service.

(m) “Pay” means the Eligible Employee’s monthly base pay at the rate in effect
on the Termination Date (or if greater, the last regularly scheduled payroll
period immediately preceding a Change in Control) and inclusive of the Eligible
Employee’s target bonus level (expressed as a percentage of base pay) with
respect to the fiscal year prior to the Termination Date. One-time bonuses paid
by the Company that are not paid under a bonus plan adopted by the Company shall
be excluded from Pay for purposes of this Plan. Examples of such one-time
bonuses are sign-on bonuses or special recognition bonuses.

(n) “Severance Period” means twelve (12) months.

(o) “Stock Award” means shares of restricted stock, and restricted stock units,
stock appreciation rights, and other equity-based awards which are awarded to
the Eligible Employee prior to a Change in Control; and each share of restricted
stock, each restricted stock unit, each stock appreciation right, and each other
equity-based award of the Company’s successor (by purchase of assets, merger,
consolidation, reorganization or otherwise) which is awarded to the Eligible
Employee by such successor in connection with or after a Change in Control,
whether in exchange or substitution for restricted stock, restricted stock
units, stock appreciation rights, or other equity-based award granted to the
Eligible Employee by the Company prior to the Change in Control or otherwise;
which shares or units are subject to a substantial risk of forfeiture and
restrictions on transferability during a specified vesting period.

(p) “Termination Date” means the last date on which the Eligible Employee is in
active employment status with the Company.

4. Amount of Benefit. Upon a Termination Event during the Change in Control
Period, the Eligible Employees will receive a cash severance payment equal to
Pay multiplied by the Severance Period, payable as provided in Section 6 of this
Plan as well as the other severance benefits described in Section 8 of this
Plan.

 

 

Change in Control Retention Plan

   2



--------------------------------------------------------------------------------

5. Emulex Options and Stock Awards.

(a) Vesting Acceleration. Upon a Termination Event during the Change in Control
Period, the vesting of an Eligible Employee’s right to exercise each Emulex
Option, and vest in the Stock Awards held by the Eligible Employee as of the
Termination Date will be fully accelerated as of the Termination Date so that
the Eligible Employee will have the right to exercise such Emulex Option in full
at any time during its remaining term and all grants of Stock Awards received by
the Eligible Employee shall thereafter be fully vested and non-forfeitable (and
with any performance-based Stock Awards vesting at a minimum of the target
achievement level).

(b) Exercise Extension. In addition to the acceleration described above in
Section 5(a), following a Termination Event during the Change in Control Period,
Eligible Employees will be permitted to exercise any Emulex Option for a period
of twelve (12) months following the Termination Date, but in no event later than
ten (10) years following the date of grant.

6. Time of Payment and form of benefit, no mitigation.

(a) Subject to Section 14, the cash severance payment under this Plan shall be
paid in a lump sum on the sixtieth (60th) day following the Termination Date.

(b) No Eligible Employee will be obligated to seek employment or otherwise
mitigate the severance payment or other benefits provided hereunder. Severance
payments will not be reduced by other compensation earned by an Eligible
Employee from another employer following termination.

7. Eligible Employee Covenants.

(a) Scope of Covenants. The cash severance payment, the option acceleration, and
the other severance benefits provided for under this Plan are subject to the
covenants made by each Eligible Employee (the “Covenants”) in the Employee
Creation and Nondisclosure Agreement previously signed by the Eligible Employee.

(b) Compliance Determinations. It is expressly understood and agreed that,
although each Eligible Employee and the Company consider the restrictions
contained in the Covenants to be reasonable, if a final judicial determination
is made by a court of competent jurisdiction that the time or territory or any
other restriction contained in the Covenants is an unenforceable restriction
against an Eligible Employee, for which injunctive relief is unavailable, the
provisions of the Covenants shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Furthermore, such a determination shall not limit the Company’s ability to cease
providing payments or benefits during the remainder of any Severance Period, if
applicable, unless a court of competent jurisdiction has expressly declared that
action to be unlawful. Alternatively, if any court of competent jurisdiction
finds that any restriction contained in the Covenants is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained in the
Covenants or other provisions of this Plan.

(c) No Right to Severance Payment; Benefit Termination. An Eligible Employee’s
right to the cash severance payment, the option acceleration, and the other
severance benefits under this Plan will terminate immediately if the Eligible
Employee, at any time, violates any Covenants.

8. Continuation of Employment Benefits.

Following a Termination Event during the Change in Control Period, Eligible
Employees shall receive the severance benefits described in this Section.

(a) Health Benefit Payment. Subject to Section 14, on the sixtieth (60th) day
following the Termination Date, a lump sum cash amount equal to the Severance
Period multiplied by the full monthly cost of maintaining health, dental and
vision benefits for each Eligible Employee (and the Eligible Employee’s spouse
and eligible dependents) as of the Termination Date under a group health plan of
the Company for purposes of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), or, with respect to any Eligible Employee
domiciled outside of the United States, such other comparable, applicable law,
if any, in such jurisdiction at the time of the Eligible Employee’s termination
of employment. Notwithstanding the foregoing, no provision of this Plan will
affect the continuation coverage rules under COBRA or any other applicable law.

(b) Other Employee Benefits. All non-health benefits (such as life insurance and
disability coverage) terminate as of the Eligible Employee’s Termination Date
(except to the extent that any conversion privilege is available thereunder).

(c) Outplacement Services. A payment of up to USD $15,000 (payable in equivalent
local currency with respect to Eligible Employees outside the United States) for
reimbursement of the cost of outplacement services utilized by the Eligible
Employee within twelve (12) months after the Termination Date, such
reimbursement to be paid not later than the end of the calendar year following
the year in which the expense is incurred. In no event shall the reimbursements
or in-kind benefits to be provided by the Company in one taxable year affect the
amount of reimbursements or in-kind benefits to be provided in any other taxable
year, nor will an Eligible Employee’s right to reimbursement or in-kind benefits
be subject to liquidation or exchange for another benefit.

9. Excise Taxes.

        (a) After Tax Amount. In the event that any benefits payable to an
Eligible Employee pursuant to this Plan or any other plan, program, agreement or
arrangement (“Payments”) (i) constitute “parachute payments” within the meaning
of Section 280G of the Code, and (ii) but for this Section 9 would be subject to
the excise tax imposed by Section 4999 of the Code, or any comparable successor
provisions (the “Excise Tax”), then the Eligible Employee’s payments hereunder
shall be either (a) provided to the Eligible Employee in full, or (b) provided
to the Eligible Employee as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, when taking into account applicable federal, state, local and
foreign income and employment taxes, the Excise Tax, and any other applicable
taxes, results in the receipt by the Eligible Employee, on an after-tax basis,
of the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under the Excise Tax. In the case of a reduction in
payments, the payments shall be reduced in the following order: (A) the payments
that are payable in cash that are valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a) shall be reduced (if necessary, to zero), with
amounts that are payable last reduced first; (B) payments and benefits due in
respect of any equity valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a), with the highest values reduced first (as such
values are determined under Treasury Regulation Section 1.280G-1, Q&A 24) shall
next be reduced; (C) the payments that are payable in cash that are valued at
less than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with
amounts that

 

 

Change in Control Retention Plan

   3



--------------------------------------------------------------------------------

are payable last reduced first, shall next be reduced; (D) payments and benefits
due in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with the highest values reduced first (as
such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24)
shall next be reduced; and (E) all other non-cash benefits not otherwise
described in clauses (B) or (D) shall be next reduced pro-rata. Unless the
Company and the Eligible Employee otherwise agree in writing, any determination
required under this Section 9 shall be made in writing in good faith by a
recognized accounting firm selected by the Company (the “Accountants”). For
purposes of making the calculations required by this Section 9, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of the Code and other applicable legal authority. The Company and
the applicable Eligible Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 9. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 9.

(b) IRS Determinations. If, notwithstanding any reduction described in
Section 9(a), the IRS determines that an Eligible Employee is liable for the
Excise Tax as a result of the receipt of any Payments, then the Eligible
Employee shall be obligated to pay back to the Company, within thirty (30) days
after a final IRS determination or in the event that the Eligible Employee
challenges the final IRS determination, a final judicial determination, a
portion of the Payments equal to the Repayment Amount. The “Repayment Amount”
shall be the smallest such amount, if any, as shall be required to be paid to
the Company so that the Eligible Employee’s net after-tax proceeds with respect
to the Payments (after taking into account the payment of the Excise Tax and all
other applicable taxes imposed on such benefits) shall be maximized. The
Repayment Amount shall be zero if a Repayment Amount of more than zero would not
result in the Eligible Employee’s net after-tax proceeds with respect to the
Payments being maximized. If the Excise Tax is not eliminated pursuant to this
Section 9(b), the Eligible Employee shall pay the Excise Tax.

(c) Company Payment. Notwithstanding any other provision of this Section 9, if
(i) there is a reduction in the payments to an Eligible Employee as described in
this Section 9, (ii) the IRS later determines that the Eligible Employee is
liable for the Excise Tax, the payment of which would result in the maximization
of the Eligible Employee’s net after-tax proceeds (calculated as if the Eligible
Employee’s benefits had not previously been reduced), and (iii) the Eligible
Employee pays the Excise Tax, then the Company shall pay to the Eligible
Employee those payments which were reduced pursuant to this Section 9 as soon as
administratively possible after the Eligible Employee pays the Excise Tax so
that the Eligible Employee’s net after-tax proceeds with respect to the Payments
are maximized.

10. Right to Interpret Plan; Amend and Terminate; Other Arrangements; Binding
Nature of Plan.

(a) Exclusive Discretion. The “Plan Administrator” shall be the Compensation
Committee of the Board. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of this Plan, and to construe and interpret this Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of this Plan, including,
eligibility to participate in this Plan, the amount of benefits paid under this
Plan, the timing of payments under this

Plan and the scope and applicability of the covenants contained in the Release
and Covenant Documents. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons. The Plan Administrator’s decisions shall not be subject to review
unless they are found to be unreasonable or not to have been made in good faith.
The Plan Administrator may appoint one or more individuals and delegate such of
its powers and duties as it deems desirable to any such individual(s), in which
case every reference herein made to the Plan Administrator shall be deemed to
mean or include the appointed individual(s) as to matters within their
jurisdiction.

(b) Term Of Plan; Amendment Or Termination.

(i) This Plan shall be effective until December 31, 2013 and shall be extended
thereafter for successive one-year periods unless the Company, by resolution of
the Board, in its sole discretion, elects not to renew this Plan at least twelve
(12) months prior to the date that this Plan is then scheduled to expire.

(ii) The Company reserves the right to amend or terminate this Plan or the
benefits provided hereunder (through action of the Plan Administrator) at any
time; provided, however, that (A) no such amendment or termination shall affect
the rights of an unpaid benefit owing to an Eligible Employee on account of a
termination of employment that occurred before such amendment or termination,
(B) no such amendment or termination is permitted after the occurrence of a
Change in Control, and (C) the Plan Administrator cannot revoke a designation of
eligibility from an Eligible Employee after the occurrence of a Change in
Control, and, provided, further, that no adverse amendment or termination shall
take effect for twelve (12) months following the date of such action. Subject to
the foregoing, this Plan establishes and vests in each Eligible Employee a
contractual right to the benefits to which such Eligible Employee is entitled
hereunder, enforceable by the Eligible Employee against the Company.

(iii) Any action amending or terminating this Plan shall be in writing and
approved by the Plan Administrator of the Company, except to the extent that
this Plan specifies that such action shall be taken by the Board.

(iv) Notwithstanding anything herein to the contrary, this Plan may not be
terminated during the Change in Control Period, nor may this Plan be amended
during the Change in Control Period if such amendment would be adverse to the
interests of any Eligible Employee, without the consent of such Eligible
Employee.

(c) Other Arrangements. The terms of any prior plans, policies or agreements
relating to the subject matter hereof are hereby superseded and replaced by this
Plan, provided that this Plan shall not supersede any severance provisions set
forth in any applicable contract of employment between an Eligible Employee and
the Company, except that in order to avoid a duplication of benefits, the
Eligible Employee shall not be entitled to any severance payments or benefits
under such contract of employment if the Eligible Employee is entitled to
severance payments and benefits under this Plan.

(d) Binding Effect On Successor To Company. This Plan shall be binding upon any
successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company, or upon any successor to the Company as the result of a Change
in Control, and any such successor or assignee shall be required to perform the
Company’s obligations under this Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession or
assignment or Change in Control had taken place. In such event, the term
“Company,” as

 

 

Change in Control Retention Plan

   4



--------------------------------------------------------------------------------

used in this Plan, shall mean the Company as defined in this Plan and any
successor or assignee as described above which by reason hereof becomes bound by
the terms and provisions of this Plan.

11. No Implied Employment Contract. This Plan shall not be deemed (a) to give
any employee or other person any right to be retained in the employ of the
Company or (b) to interfere with the right of the Company to discharge any
employee or other person at any time and for any reason, which right is hereby
reserved.

12. Legal Construction. This Plan is intended to be governed by and shall be
construed in accordance with the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) and, to the extent not preempted by ERISA, the laws
of the State of California with respect to those Eligible Employees domiciled in
the United States and the laws of the applicable jurisdiction with respect to
those Eligible Employees domiciled outside of the United States. For the
avoidance of doubt, in the event that any applicable law provides for severance
benefits in excess of, or in addition to, those severance benefits to be
provided under this Plan, such applicable law shall supersede this Plan and the
Eligible Employee shall receive such enhanced severance benefits and no
severance benefits otherwise payable under this Plan shall be provided to such
Eligible Employee. This Plan is intended to be (a) an employee welfare benefit
plan as defined in Section 3(1) of ERISA and (b) a “top-hat” plan that is
unfunded and is maintained for the benefit of a select group of management or
highly compensated employees of the Company.

13. Claims, Inquiries, and Appeals.

(a) Applications For Benefits And Inquiries. Any application for benefits,
inquiries about this Plan or inquiries about present or future rights under this
Plan must be submitted to the Plan Administrator in writing. The Plan
Administrator is:

The Compensation Committee of the Board of Directors of

Emulex Corporation

3333 Susan Street

Costa Mesa, California 92626

(b) Denial Of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must notify the applicant, in
writing, of the denial of the application, and of the applicant’s right to
review the denial. The written notice of denial will be set forth in a manner
designed to be understood by the employee, and will include specific reasons for
the denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the Plan Administrator
needs to complete the review and an explanation of this Plan’s review procedure.
This written notice will be given to the employee within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90)-day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application. If written notice of denial of the application
for benefits is not furnished within the specified time, the application shall
be deemed to be denied. The applicant will then be permitted to appeal the
denial in accordance with the Review Procedure described below.

(c) Request For A Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the

denial by submitting a request for a review to the Plan Administrator within
sixty (60) days after the application is denied (or deemed denied). The Plan
Administrator will give the applicant (or his or her representative) an
opportunity to review pertinent documents in preparing a request for a review. A
request for a review shall be in writing and shall be addressed to:

Plan Administrator for the Change in Control Retention Plan

Emulex Corporation

3333 Susan Street

Costa Mesa, California 92626

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Plan Administrator may require the applicant to submit
additional facts, documents or other material as it may find necessary or
appropriate in making its review.

(d) Decision On Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. The Plan Administrator will give
prompt, written notice of its decision to the applicant. In the event that the
Plan Administrator confirms the denial of the application for benefits in whole
or in part, the notice will outline, in a manner calculated to be understood by
the applicant, the specific Plan provisions upon which the decision is based. If
written notice of the Plan Administrator’s decision is not given to the
applicant within the time prescribed in this Subsection (d), the application
will be deemed denied on review.

(e) Rules And Procedures. The Plan Administrator will establish rules and
procedures, consistent with this Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial (or deemed denial) of
benefits to do so at the applicant’s own expense.

(f) Exhaustion Of Remedies. No legal action for benefits under this Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 13(a) above, (ii) has
been notified by the Plan Administrator that the application is denied (or the
application is deemed denied due to the Plan Administrator’s failure to act on
it within the established time period), (iii) has filed a written request for a
review of the application in accordance with the appeal procedure described in
Section 13(c) above, and (iv) has been notified in writing that the Plan
Administrator has denied the appeal (or the appeal is deemed to be denied due to
the Plan Administrator’s failure to take any action on the claim within the time
prescribed by Section 13(d) above).

14. Effect of Section 409A of the Code. If an Eligible Employee is deemed on the
Termination Date to be a “specified employee” (as such term is defined under
Section 409A of the Code and the regulations and other Treasury Department
guidance promulgated thereunder, and as determined pursuant to any policies
adopted by the Company consistent with Section 409A of the Code), then with
regard to any payment or the provision of any benefit that is considered
deferred compensation under Section 409A of the Code payable on account of a
Separation From Service, to the extent required to avoid any taxes imposed under
Section 409A(a)(1) of

 

 

Change in Control Retention Plan

   5



--------------------------------------------------------------------------------

the Code, such payment or benefit shall be made or provided at the date which is
no more than fifteen (15) days following the earlier of (i) the expiration of
the six (6) month period measured from the date of such Separation From Service
of such Eligible Employee, and (ii) the date of such Eligible Employee’s death.
Each payment under this Plan is intended to be a “separate payment” and not one

of a series of payments for purposes of Section 409A of the Code.
Notwithstanding anything to the contrary in this Plan, no particular tax result
for an Eligible Employee with respect to any income recognized by such Eligible
Employee in connection with this Plan is guaranteed.

 

 

15. Construction. Unless the context otherwise requires, (a) the term
“including,” “include,” “includes,” and other similar constructions mean such
terms without limitation and (b) unless otherwise specified, to the extent the
term “day” or “days” is used, it will mean calendar days.

16. ERISA Rights. Attached hereto is the statement of ERISA Rights that is
required by ERISA to accompany this Plan.

17. Execution. To record the adoption of this Plan as set forth herein,
effective as of the Effective Date, the Company has caused its duly authorized
officer to execute the same this [    ] day of August, 2012, intending so to
bind the Company.

 

EMULEX CORPORATION

By:

 

 

Name:

  James McCluney

Title:

  Chief Executive Officer

 

Change in Control Retention Plan

   6



--------------------------------------------------------------------------------

LOGO [g414782g03q26.jpg]

   GENERAL WAIVER AND RELEASE FORM

1. In return for payment of severance benefits pursuant to the Emulex
Corporation Change in Control Retention Plan (the “Plan”), I hereby generally
and completely release the Company (as defined in the Plan) and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, and assigns (collectively the “Released Parties”) from any
and all claims, liabilities and obligations, both known and unknown, that arise
out of or are in any way related to events, acts, conduct, or omissions
occurring prior to my signing this general release (this “Release”). This
Release includes, but is not limited to: (1) all claims arising out of or in any
way related to my employment with the Company or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including without limitation wages, salary, bonuses, commissions,
vacation pay, expense reimbursements (to the extent permitted by applicable
law), severance pay, fringe benefits, stock, stock options, or any other
ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including, without limitation, claims for fraud,
defamation, emotional distress, and discharge in violation of public policy;
(5) all federal, state, and local statutory claims, including without limitation
claims for discrimination, harassment, retaliation, attorneys’ fees and costs,
or other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the Older Worker
Benefit Protection Act (“OWBPA”), the federal Worker Adjustment and Retraining
Notification Act (as amended) and similar laws in other jurisdictions, the
Employee Retirement Income Security Act of 1974 (as amended), the Family and
Medical Leave Act of 1993, and California Fair Employment and Housing Act (as
amended), the California Family Rights Act (as amended), California Labor Code
section 1400 et. seq. and any similar laws in other jurisdictions; and (6) any
and all claims for violation of the federal, or any state, constitution;
provided, however, that this Release does not waive, release or otherwise
discharge any claim or cause of action arising after the date I sign this
Release, nor does this Release extend to any obligation incurred under the Plan
or any right to enforce my rights under the Plan.

2. This Release includes a release of claims of discrimination or retaliation on
the basis of workers’ compensation status, but does not include workers’
compensation claims. Excluded from this Release are any claims which by law
cannot be waived in a private agreement between employer and employee,
including, but not limited to, claims under California Labor Code section 2802
and the right to file a charge with or participate in an investigation conducted
by the Equal Employment Opportunity Commission (“EEOC”) or any state or local
fair employment practices agency. I waive, however, any right to any monetary
recovery or other relief should the EEOC or any other agency pursue a claim on
my behalf.

3. I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any of the
Released Parties. I also acknowledge and represent

that I have not been denied any rights including, but not limited to, rights to
a leave or reinstatement from a leave under the Family and Medical Leave Act of
1993, the California Family Rights Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994, or any similar law of any jurisdiction.

4. I agree that I am voluntarily executing this Release. I acknowledge that I am
knowingly and voluntarily waiving and releasing any rights I may have under the
ADEA and that the consideration given for this Release is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my waiver
and release specified in this paragraph does not apply to any rights or claims
that may arise after the date I sign this Release; (b) I have been advised to
consult with an attorney prior to signing this Release; (c) I have at least
twenty-one (21) days to consider this Release (although I may choose to sign it
any time on or after my Termination Date (as defined in the Plan)); (d) I have
seven (7) calendar days after I sign this Release to revoke it (“Revocation
Period”); and (e) this Release will not be effective until I have signed it and
returned it to the Company’s Human Resources Department and the Revocation
Period has expired. I further acknowledge that, upon executing this Release, I
have used all or as much of the twenty-one (21) day period as I deem necessary
to fully consider this Release, and, if I have used less than the full
twenty-one (21) day period, I waive the portion not used. In addition, if my
termination of employment has occurred in connection with a layoff or exit
incentive program, I acknowledge that (x) I have received a disclosure from the
Company that includes a description of the class, unit or group of individuals
covered by such layoff or exit incentive program, the eligibility factors for
such program, and any time limits applicable to such program and a list of job
titles and ages of all employees selected for this group termination and ages of
those individuals in the same job classification or organizational unit who were
not selected for termination (“Disclosures”); and (y) I have at least forty-five
(45) days after I have received the Disclosures to consider this Release
(although I may choose to sign it any time on or after my Termination Date) in
lieu of the twenty-one (21) day period described above.

5. I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving this Release, which includes claims which may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code, which states:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any unknown or unsuspected claims that I may have against the
Company.

 

 

Employee Signature (to be signed only after the Termination Date):

Employee Name:

Date Signed:

 

Change in Control Retention Plan - Exhibit

  



--------------------------------------------------------------------------------

ERISA RIGHTS STATEMENT

As a participant in the Emulex Corporation Change in Control Retention Plan (the
“Plan”), you are entitled to certain rights and protections under the Employee
Retirement Income Security Act of 1974 – commonly called ERISA. ERISA provides
that all Plan participants will be entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office or at other
specified locations, such as worksites, all documents governing the Plan. Copies
of all documents filed on behalf of the Plan with the U.S. Department of Labor,
such as the latest annual report (Form 5500 Series), are also available for you
to review at the Plan Administrator’s office.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) and updated summary plan description. The Plan
Administrator may charge a reasonable fee for the copies.

Prudent Actions by Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties on
the Plan fiduciaries – the people responsible for operating the Plan. Plan
fiduciaries may include employees who make certain discretionary decisions about
the management or administration of the Plan.

Fiduciaries have a duty to operate the Plan prudently and in the interest of you
and other Plan participants and beneficiaries. Fiduciaries that violate ERISA
may be removed and/or required to make good on losses that they caused the Plan.

No one may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

Under ERISA, there are several steps you can take to enforce your rights. For
instance, if you request Plan materials and you do not receive them within 30
days, you may file suit in federal court. In such a case, the court may require
the Plan Administrator to provide the materials and pay you up to $110 a day
until you receive the materials unless the materials were not sent for a reason
beyond the control of the Plan Administrator.

If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or federal court. If a fiduciary misuses the Plan’s
money, or if you are discriminated against for asserting your rights, you may
seek assistance from the U.S. Department of Labor, or you may file suit in
federal court.

In addition to deciding what damages, if any, should be awarded, the court will
decide who should pay court costs and legal fees. If you are successful, the
court may order the person you sued to pay them. If you lose, the court may
order you to pay these costs and fees (for example, if it finds your claim to be
frivolous).

Assistance to Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about your rights under ERISA or about
this statement outlining your rights, or if you need assistance in obtaining
documents from the Plan Administrator, you should contact the nearest regional
office of the Employee Benefits Security Administration (formerly known as the
Pension and Welfare Benefits Administration), U.S. Department of Labor, listed
in your telephone directory. You may also contact the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administrator (formerly
known as the Pension and Welfare Benefits Administration), U.S. Department of
Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain
certain publications about your rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.

 

Change in Control Retention Plan - Exhibit

  



--------------------------------------------------------------------------------

PLAN INFORMATION

 

Name of Plan:

   Emulex Corporation Change in Control Retention Plan

Name and Address of Plan Sponsor:

  

Plan Administrator for the Change in Control Retention Plan

Emulex Corporation

3333 Susan Street

Costa Mesa, California 92626

Tax Identification Number of Plan Sponsor:

   95-3342259

Plan Number:

   [501]

Type of Plan:

   Welfare – Severance Pay Plan

Type of Administration:

   Self-Administered

Plan Administrator’s Name and Business Telephone Number:

  

Emulex Corporation

3333 Susan Street

Costa Mesa, California 92626

(714) 885-3044

Agent for Service of Legal Process:

   Plan Administrator for the Change in Control Retention Plan

Address of Agent for Service of Legal Service:

  

c/o Emulex Corporation

3333 Susan Street

Costa Mesa, California 92626

 

Change in Control Retention Plan - Exhibit

  